Citation Nr: 1606515	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  14-06 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a right shoulder disorder.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel



INTRODUCTION

The Veteran served on active duty from January 1987 to January 1993.  He had additional Nebraska Army National Guard service from March 1994 to March 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In October 2015, the Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

By correspondence dated in September 2014 (prior to the October 2015 Board hearing), the Veteran's former representative, Pennsylvania Office of Deputy Adjutant General for Veterans Affairs, withdrew their representation of the Veteran.  The Veteran has not since appointed a new representative; therefore, the Board concludes that he is proceeding pro se.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant claims that he injured his right shoulder on July 27, 1997, while unloading a truck during a period of active duty for training (ACDUTRA) at Fort Carson, Colorado (with the Nebraska Army National Guard).  See October 2015 hearing transcript.  He further claims that he reinjured it the following day when trying to do push-ups.  He recalls that a line of duty determination was done but he has been unable to locate a copy of this document.  

Service treatment records show that he sought emergency treatment at Fort Carson, Colorado, for a 2 day history of right shoulder pain on July 29, 1997.  He had been loading a truck and started to experience right shoulder pain the following day.  The assessment/diagnosis was right shoulder tendonitis/bursitis.  

Further, a May 2011 VA joints examination report includes the opinion that the Veteran's right shoulder disability (chronic right shoulder strain with residuals of supraspinatus tear - 6mm rotator cuff tear osteoarthritis acromioclavicular joint, subacromial/subdeltoid bursitis) is related to his military service because he has had chronic shoulder problems since injuring it in the service (the examination report identifies the date of onset as 1996.)

However, the record is unclear as to whether the Veteran's right shoulder injury was sustained while he serving on active duty, ACDUTRA or inactive duty for training (INACDUTRA) with the Nebraska Army National Guard or whether he was injured while he was employed as a Department of Defense civilian employee for the Nebraska Army National Guard (the Veteran has testified that he was employed full-time as a Guard technician).  Notably, private treatment records show that the Veteran was authorized to obtain private treatment and payment records from the private provider show that his treatment was paid for through the Nebraska National Guard Workman's Compensation insurance.  

A member of the National Guard serves in the federal military only when formally called into the military service of the United States.  At all other times, a member of the National Guard serves solely as a member of the State militia under the command of a state governor.  For a period of National Guard service to be qualifying service for VA compensation benefits, the period of service must have been when the National Guardsman was ordered into Federal service under 38 U.S.C.A. §§ 316, 502, 503, 504, 505; 38 C.F.R. §§ 3.6(c), (d).  As the Veteran seeks to establish service connection based on events during his National Guard service, whether or not he was serving in "federalized" service at the time the alleged injury in service occurred is a critical threshold question.  The record does not show that the period of service allegedly critical in this matter (i.e., when the July 27, 1997 injury occurred) has yet been verified to have been "federalized" (and qualifying for VA benefits) National Guard service.  Accordingly, development for such verification is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request verification of the dates the appellant served in the Nebraska Army National Guard, to include the dates for each period of active duty service, ACDUTRA and INACDUTRA in July 1997.  The AOJ should prepare a summary of such dates, to include whether such service was federalized.

2.  The effort to verify the Veteran's duty status on July 27, 1997 should include review of payroll records to determine whether the Veteran received civilian or military pay at the time of the right shoulder injury.  

3.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran an opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




